Citation Nr: 1215501	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-12 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.  He served in the Republic of Vietnam from January 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for diabetes mellitus, type II (DM), assigning a 20 percent evaluation effective October 4, 2005; and denied service connection for erectile dysfunction and posttraumatic stress disorder (PTSD).  In February 2007, the Veteran submitted a notice of disagreement (NOD) for all three issues and subsequently perfected his appeal in April 2008.

In an October 2008 rating decision, the RO granted entitlement to service connection for PTSD.  This grant of service connection is considered a full grant of these benefits on appeal.  As such, the claim of entitlement to service connection for PTSD is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Veteran filed an NOD with the October 2008 rating decision assigning a 30 percent evaluation for his service-connected PTSD.  However, he did not perfect this appeal.  Thus, this issue is not in appellate status and will not be addressed any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of an NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a Substantive Appeal (VA Form 9) after a statement of the case is issued by VA).

In December 2011, the Board denied the Veteran's claim of entitlement to an initial evaluation in excess of 20 percent for DM and remanded his claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected DM, to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records and providing the Veteran with a new VA examination or addendum opinion.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and provided the Veteran with a new VA examination in January 2012.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's erectile dysfunction is the result of a disease or injury in service or due to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service-connected disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated in February 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, a March 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent VA examinations for his erectile dysfunction in June 2006 and January 2012.  The results from those examinations have been included in the claims file for review.  The examinations each involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examinations of record are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim of entitlement to service connection for erectile dysfunction.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from erectile dysfunction that is the result of his service-connected DM.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b) (2011); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The Veteran has not alleged that his erectile dysfunction is directly related to service.  The service treatment records do not contain any reference to treatment for or diagnosis of erectile dysfunction.  See 38 U.S.C.A. § 1110 (West 2002).  Rather, the Veteran claims that his erectile dysfunction is secondary to his service-connected DM.  As no competent medical evidence has directly related the Veteran's erectile dysfunction to military service and the Veteran has not alleged that such a connection exists, the basis for a grant of service connection on a direct basis is not presented.

VA treatment records and VA examination reports show that the Veteran has been diagnosed with erectile dysfunction.  Thus, the first element of Wallin is met.  

Additionally, a review of the claims file indicates that the Veteran is service connected for DM.  Thus, the second element of Wallin is also met.

The remaining question is whether a medical nexus exists between the Veteran's current erectile dysfunction and his service-connected DM.

As noted above, the Veteran was afforded VA examinations to determine the etiology of his erectile dysfunction in June 2006 and January 2012.  At the time of the June 2006 examination, the examiner noted that the Veteran had a history of erectile dysfunction that preceded his DM by at least three years.  As the Veteran's erectile dysfunction existed for at least three years prior to his DM, the examiner concluded that his erectile dysfunction was not caused by his service-connected DM.

As the June 2006 examiner did not address the question of whether the Veteran's erectile dysfunction was aggravated by his service-connected DM, he was afforded another VA examination in January 2012.  At that time, the Veteran reported having experienced erectile dysfunction since 2001 and having been diagnosed with DM in 2005.  The examiner noted that the Veteran's onset of erectile dysfunction was contemporaneous with chronic alcohol and cocaine abuse, explaining that chronic cocaine and especially alcohol abuse has been associated with erectile dysfunction.  The examiner also indicated that the Veteran has been unable to obtain an erection suitable for penetration or ejaculation since 2001, four years prior to his diagnosis of DM.  As the Veteran's erectile dysfunction predated and has not worsened since the onset of DM, the examiner concluded that his erectile dysfunction was not caused or aggravated by his service-connected DM.  As such, the medical nexus element is not met under Wallin.

In addition to the VA examinations, the medical evidence includes VA treatment records reflecting the Veteran's diagnosis of erectile dysfunction.  However, none of these treatment records link this diagnosis to his service-connected DM. 

As referenced above, the Board is aware that the Veteran may alternatively be granted service connection for a nonservice-connected disability which is aggravated by a service-connected disability.  See Allen, supra.  However, the Board finds that there is no medical evidence to indicate that the Veteran's nonservice-connected erectile dysfunction was aggravated by his service-connected DM.  The January 2012 VA examiner concluded that the Veteran's erectile dysfunction was not aggravated by his DM as it had not worsened since the onset of his DM.  Thus, service connection cannot be granted on the basis of aggravation of a nonservice-connected disability by a service-connected disability.

In this case, the only evidence which purports to relate the Veteran's erectile dysfunction to his service-connected DM consists of the statements of the Veteran and his representative.  However, it is now well established that laypersons, such as the Veteran and his representative, without medical training are not competent to relate those symptoms to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his erectile dysfunction.  His assertions are accorded less weight than the competent medical evidence, the June 2006 and January 2012 VA examiners' opinions, that is against his claim.  Competent evidence linking the Veteran's erectile dysfunction to a service-connected disability is lacking in this case.

Accordingly, the Board finds that the claim of entitlement to service connection for erectile dysfunction, secondary to service-connected DM, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


